Citation Nr: 0311881	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for a left (minor) 
shoulder strain, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to 
December 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased disability 
rating for the appellant's low back strain and granted an 
increased disability rating for the appellant's left shoulder 
strain from zero to 20 percent disabling effective from 
November 7, 1994, the date of the appellant's claim.  

In September 1997 rating decision, the RO increased the 
disability rating for the appellant's left shoulder strain 
from 20 to 30 percent disabling and increased the disability 
rating for the appellant's low back strain from 10 to 20 
percent disabling; both increases were effective from 
November 7, 1994.

It is noted that the appellant has been awarded a temporary 
total rating for his right shoulder disability, pursuant to 
38 C.F.R. § 4.30, effective from June 3, 1997, to March 31, 
1998.

REMAND

In August 2002, the Board undertook additional development of 
the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  The development has been completed; 
however, 38 C.F.R. § 19.9(a)(2) was invalidated by the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit").  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, 
this case must be returned to the RO for initial 
consideration of the additional evidence.  Although the Board 
sincerely regrets the additional delay, the Federal Circuit 
has stated, "[E]ven though the amendments to § 19.9 may 
further the VA's stated objective of efficiency, striking the 
sensible balance between decreasing appeal processing times 
and the competing public policy of protecting an appellant's 
right to due process is a matter for Congress . . . ."  Id., 
slip op. at 13, 2003 U.S. App. LEXIS 8275, at *22 (emphasis 
added).

Accordingly, in order to ensure due process to the appellant, 
this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159.

2.  The RO should then readjudicate the 
appellant's claims in light of the 
evidence received since the April 2002 
Supplemental Statement of the Case 
(SSOC).  Thereafter, if any of the claims 
on appeal remains denied, the appellant 
and his representative should be provided 
a new supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, including the VA medical 
records showing treatment of the 
appellant from November 2001 to December 
2001, a January 2003 letter from the 
Board to the appellant, and the report of 
a March 2003 VA spine examination, and 
discussion of all pertinent regulations, 
including regulations implementing the 
Veterans Claims Assistance Act of 2000 
(VCAA). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




